DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 10/01/2019.  

Claims 1-20 are presented for examination. 
Examiner’s Note


2.     The following set of rejections regarding claims 1, 6, 8, and 13 are based upon the 
         Examiner’s interpretation of  “an external system/application” equal “an external system
         or application”. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statements (filed 10/01/2019, 02/25/2021, and 09/27/2021) have been received, entered into the record, and considered.  

Drawings


4.	The informal drawings (Figs. 3 and 4) are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are 

Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to because of the following informalities: 
Paragraphs 0042 and 0043 should be ended with a period.  
Correction is required.  


Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulmer et al. (US 20070129847).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


As to claim 1:
Ulmer teaches a system (systems … for automatically organizing and achieving a pre-given task by means of plurality of robots; Abstract and Fig. 1), comprising: 
one or more processors (a computer; paragraph 0029); 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform (a computer-readable medium and a computer program and/or program code stored on the computer-readable medium with a program code…the computer program is run on a computer; paragraph 0029): 

generate a universal resource locator (URL), wherein the URL is associated with resuming at least one automated process of a running workflow process that includes a plurality of automated processes (paragraph 0008: it is possible that the step of combining the set of robots further includes a step of deriving a workflow from the matching result and of generating the coordinated set of robots according to that workflow. Such a workflow can clearly reflect the working steps that must be sequentially performed in order to achieve the pre-given task. Thus, the workflow also can reflect the order according to which the different robots of the coordinated set of robots have to be employed; paragraphs 0011-0012: the semantic web services describing the respective robot specific functionalities each can be accessible via a specific URL (Uniform Resource Locator)…By means of this method the idea of automatic web services composition can be adapted to the robotic world. With the help of this method it is possible to combine automatically robot specific functionalities of different robots in order to achieve tasks that a single robot could not have achieved by itself); 

provide the URL to an external system/application (paragraph 0013: This method can be applied to any type of robot for any type of tasks…Each of those web services describing the respective robot specific functionalities can be accessible via a specific URL); 

receive, in response to a trigger event at the external system/application, an input of the URL from the external system/application; and based on the input of the URL, resume the at least one automated process by at least one headless robot (paragraph 0012: it is possible that the semantic web services describing the robot functionalities are each provided with an appropriate linkage, linking them to at least one of the corresponding robots of the plurality of robots, respectively. That means that a robot can be automatically invoked upon a web service call of the semantic web service linked to that robot describing its robot specific functionalities; paragraph 0027: the robots can be automatically invoked via calling the respective semantic web services of the repository describing the robot specific functionalities using appropriate provided linkages; paragraph 0077: Each semantic web service can be linked to an appropriate robot whose robot specific functionalities are adapted to execute that semantic web service. When calling such a semantic web service via a web service call, for example via an appropriate URL, the corresponding robot linked to that service can be activated automatically). As to claim 3:
Ulmer teaches the at least on automated process is a set of automated processes and the based on the input of the URL, resume the set of automated processes (paragraphs 0012, 0027, and 0077). As to claim 4:
Ulmer teaches the system performs a centralized running workflow process (paragraphs 0007-0008 and 0050-0051). As to claim 5:
Ulmer teaches the running workflow process is a long term running workflow process (paragraphs 0007-0008 and 0050-0051). As to claim 6:
Ulmer teaches reception of the input of the URL is in response to a business event determined by the external system/application (paragraphs 0012, 0027, and 0077). 
As to claim 7:
Zenoni teaches the running workflow process is persistent (paragraphs 0007-0008 and 0050-0051). 
As to claims 8 and 10-14:
Note the rejection of claims 1 and 3-7 above, respectively. Claims 8 and 10-14 are the same as claims 1 and 3-7, except claims 8 and 10-14 are method claims and claims 1 and 3-7 are system claims.

As to claim 15:Ulmer teaches a system (systems … for automatically organizing and achieving a pre-given task by means of plurality of robots; Abstract and Fig. 1), comprising: 
one or more processors (a computer; paragraph 0029); 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform (a computer-readable medium and a computer program and/or program code stored on the computer-readable medium with a program code…the computer program is run on a computer; paragraph 0029): 

receive a universal resource locator (URL), wherein the URL is associated with resuming at least one automated process of a running workflow process that includes a plurality of automated processes (paragraph 0008: it is possible that the step of combining the set of robots further includes a step of deriving a workflow from the matching result and of generating the coordinated set of robots according to that workflow. Such a workflow can clearly reflect the working steps that must be sequentially performed in order to achieve the pre-given task. Thus, the workflow also can reflect the order according to which the different robots of the coordinated set of robots have to be employed; paragraphs 0011-0012: the semantic web services describing the respective robot specific functionalities each can be accessible via a specific URL (Uniform Resource Locator)…By means of this method the idea of automatic web services composition can be adapted to the robotic world. With the help of this method it is possible to combine automatically robot specific functionalities of different robots in order to achieve tasks that a single robot could not have achieved by itself);  

send, in response to a trigger event, the URL to have the at least one automated process resumed by at least one headless robot (paragraph 0012: it is possible that the semantic web services describing the robot functionalities are each provided with an appropriate linkage, linking them to at least one of the corresponding robots of the plurality of robots, respectively. That means that a robot can be automatically invoked upon a web service call of the semantic web service linked to that robot describing its robot specific functionalities; paragraph 0027: the robots can be automatically invoked via calling the respective semantic web services of the repository describing the robot specific functionalities using appropriate provided linkages; paragraph 0077: Each semantic web service can be linked to an appropriate robot whose robot specific functionalities are adapted to execute that semantic web service. When calling such a semantic web service via a web service call, for example via an appropriate URL, the corresponding robot linked to that service can be activated automatically). 

As to claims 8-12 and 15: Note the rejection of claims 1-5 and 7 above, respectively. Claims 8-12 and 15 are the same as claims 1-5 and 7, except claims 8-12 and 15 are apparatus claims and claims 1-5 and 7 are method claims.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 2, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al.  in view of  Parimelazhagan et al. (US 20180197123).

As to claims 2, 9, and 16:
Ulmer does not explicitly teach, Parimelazhagan teaches the at least one process is suspended or marked idle (cease the execution of the workflow… stop the workflow from continuing; paragraphs 0073 and 0091).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ulmer with Parimelazhagan because it would have provided the enhanced capability for developing, deploying, managing, and monitoring computer-executable instructions that are configured for performing automated processes within a target computer application.

As to claims 17-20:
Refer to claims 3 and 5-7 above, respectively, for rejection.


Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199